Citation Nr: 0407966	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-22 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  That decision denied the veteran's 
claims of entitlement to a disability rating greater than 50 
percent for his service-connected PTSD and of entitlement to 
TDIU.

In a December 2002 decision, the Board granted an evaluation 
of 70 percent for PTSD, but denied entitlement to a greater 
schedular rating and TDIU.  The veteran appealed the issues 
to the U.S. Court of Appeals for Veterans Claims (Court).  
The Court, pursuant to a Joint Motion for Remand to the 
Board, issued an Order vacating the portions of the December 
2002 decision that denied an increased evaluation in excess 
of 70 percent for PTSD and entitlement to TDIU.  The April 
2003 Order vacated and remanded that portion of the December 
2002 Board decision due to the Board's citation of inadequate 
reasons and bases concerning the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) were 
satisfied.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Joint Motion for Motion that resulted in the Court's 
order requested the case be remanded to the Board for 
compliance with the provisions of the VCAA, and more 
particularly that the Board must address deficiencies in its 
discussion of the fulfillment of the duty to notify, to 
include what he must show to prevail in his claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board notes that the Joint Motion stipulated that VA has 
not fulfilled its duty to notify with regard to the veteran's 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Review of the Joint Motion reveals that the veteran and 
General Counsel stipulated that a Remand was required for the 
Board to fully address whether the duty to notify had been 
satisfied in the case.  The motion noted that there was no 
indication that the notice information relied on by the Board 
actually notified the veteran of what specific information 
was needed to substantiate his claims.  Additionally, there 
was no indication that the veteran was informed as to what 
portion of evidence, if any, he was to submit, and which the 
VA would obtain in order to substantiate the claim.

In light of the Court's Order noted above, the Board believes 
that the most appropriate action is to remand the veteran's 
claim to the RO so that the veteran can be provided with the 
appropriate assistance and notice under the VCAA, to include 
what he must show to prevail in his claims, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Quartuccio, supra .  

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the issues of entitlement to 
a disability rating greater than 70 
percent for PTSD and for a grant of TDIU; 
and of the impact of the notification 
requirements on his claim.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 70 
percent for PTSD and for a grant of TDIU.  
If either benefit sought remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


